Per Curiam.
Under the provisions of the district court act of 1857 (B. 1857, c. 344, § 45), an action in a district court in the city of New York must be dismissed when it is objected at the trial and appears by the evidence, that the action is brought in the wrong district; but if the objection be taken and overruled, it is cause only of reversal on appeal, and does not otherwise invalidate the judgment. The judgment of the district court against the defendants in that court having been reversed because their objection that the action was brought in the wrong district had been overruled, the 'only effect of the reversal in respect to what had been done under the judgment *476by levy of execution was the same as the reversal of any other judgment upon appeal under the statute, and no action could be maintained against the officer for a wrongful taking. The defendants’ remedy was to obtain an order for restitution and demand the property taken under the execution, and if not returned to bring an action for its wrongful detention after the demand.
Judgment of the general term of the marine court reversed, and the judgment of the special term of that court affirmed.